 

Case 1:19-cv-08037-GBD Document 41

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ATLANTIC PACIFIC LINES, INC.,

 

 

 

Plaintiff,

ORDER

-against-
19 Civ. 8037 (GBD)
NORTH AMERICAN CARGO, INC. et al.

Defendants.

GEORGE B. DANIELS, United States District Judge:

The final pretrial conference scheduled for July 15, 2020 is canceled. As set forth in the
order dated June 1, 2020 (ECF No. 39), a status conference is scheduled for August 19, 2020 at
9:45 am. All deadlines set forth in the civil case management plan and schedule (ECF No. 23) are
extended by 90 days.

Dated: New York, New York

June 11, 2020
SO ORDERED.

Q rugs B Dons

RGE|B. DANIELS
United States District Judge
